Exhibit 10.39.1

First Amendment

This First Amendment, dated as of January 4, 2012 (the “Amendment 1” and the
“Amendment Date,” respectively), amends that certain agreement between Martha
Stewart Living Omnimedia, Inc. (“MSLO”) and J.C. Penney Corporation, Inc.
(“JCP”), dated December 6, 2011 (the “Agreement”). Specifically, for good and
valuable consideration, the sufficiency of which the parties do hereby
acknowledge, the parties, by executing this Amendment 1, agree to amend the
Agreement as follows:

 

1. Capitalized terms used in this Amendment 1 and not otherwise defined herein
shall have the meaning provided in the Agreement.

 

2. In Section 9(e) of the Agreement, the reference to “Effective Date” will be
replaced with “January 1, 2012,” and the reference to “the commencement of
Payment Period 1” will be replaced with “Feb. 2, 2013.”

 

3. Except as specifically amended by this Amendment 1, the terms and provisions
of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties herein have so agreed, effective as of the
Amendment Date.

 

J.C. Penney Corporation, Inc.     Martha Stewart Living Omnimedia, Inc. By:  

/s/ Katheryn Burchett

    By:  

/s/ Daniel Taitz

  Signature       Signature Name:   Katheryn Burchett     Name:   Daniel Taitz
Its:   DVP, Merchandise Strategy     Its:   EVP, CAO and General Counsel